Matthew J. Conroy, Esq.
Robert E. Hewitt, Esq.
Schwartz, Conroy & Hack, PC
666 Old Country Road, 9th Fl
Garden City, NY 11530                                  Docket No.: 1:20-cv-00209(FB(RML)
516-745-1122

Counsel for Defendants                                 FIRST AMENDED ANSWER OF
YAKOV ZILBERMAN, D.C.                                  DEFENDANTS YAKOV ZILBERMAN,
YAN Z. CHIROPRACTIC, P.C.                              D.C., YAN Z. CHIROPRACTIC, P.C.,
MAZ CHIROPRACTIC, P.C.                                 MAZ CHIROPRACTIC, P.C.,
SANFORD CHIROPRACTIC, P.C.                             SANFORD CHIROPRACTIC, P.C., and
DOS MANOS CHIROPRACTIC, P.C.                           DOS MANOS CHIROPRACTIC, P.C
                                                       TO AMENDED COMPLAINT AND
                                                       CROSS CLAIM AGAINST YAKOV
UNITED STATES DISTRICT COURT                           KRUGLYAK
EASTERN DISTRICT OF NEW YORK
____________________________________________________
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY,
And GEICO CASUALTY COMPANY,

                        Plaintiffs,

        -against-


YAKOV ZILBERMAN, D.C.
YAN Z. CHIROPRACTIC, P.C.
MAZ CHIROPRACTIC, P.C.
SANFORD CHIROPRACTIC, P.C.
DOS MANOS CHIROPRACTIC, P.C.
and YAKOV KRUGLYAK

                        Defendants.




    Now comes the Defendants YAKOV ZILBERMAN, D.C., YAN Z. CHIROPRACTIC, P.C.,

MAZ CHIROPRACTIC, P.C., SANFORD CHIROPRACTIC, P.C., and DOS MANOS

CHIROPRACTIC, P.C (“Answering Defendants”) and interpose the following pleading as and
for their Amended Answer and Cross Claim to Plaintiffs’ Amended Complaint in this matter.


   1.     The Answering Defendants denies the allegations contained in paragraph 1 of

          the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

          Answering Defendants. The Answering Defendants denies information sufficient

          to form a belief as to the balance of the allegations contained in this paragraph.

   2.     The Answering Defendants denies the allegations contained in paragraph 2 of

          the Amended Complaint.

   3.     The Answering Defendants denies the allegations contained in paragraph 3 of

          the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

          Answering Defendants. The Answering Defendants denies information sufficient

          to form a belief as to the balance of the allegations contained in this paragraph.

   4.     The Answering Defendants denies the allegations contained in paragraph 4 of

          the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

          Answering Defendants. The Answering Defendants denies information sufficient

          to form a belief as to the balance of the allegations contained in this paragraph.

   5.     The Answering Defendants denies the allegations contained in paragraph 5 of

          the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

          Answering Defendants. The Answering Defendants denies information sufficient

          to form a belief as to the balance of the allegations contained in this paragraph.

   6.     The Answering Defendants denies the allegations contained in paragraph 6 of

          the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

          Answering Defendants. The Answering Defendants denies information sufficient

          to form a belief as to the balance of the allegations contained in this paragraph.
7.       The Answering Defendants:

        i.   denies the allegations contained in paragraph 7(i) of the Amended Complaint

             except admit that the PC Defendants are New York professional

             corporations.

       ii.   denies the allegations contained in paragraph 7(ii) of the Amended

             Complaint except admit that Yakov Zilberman is a chiropractor licensed to

             practice chiropractic in New York.

      iii.   information sufficient to form a belief as to the allegations contained in

             paragraph 7(iii) of the Amended Complaint.

8.       The Answering Defendants denies the allegations contained in paragraph 8 of

         the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

         Answering Defendants. The Answering Defendants denies information sufficient

         to form a belief as to the balance of the allegations contained in this paragraph.

9.       The Answering Defendants denies the allegations contained in paragraph 9 of

         the Amended Complaint.

10.      The Answering Defendants denies the allegations contained in paragraph 10 of

         the Amended Complaint.

11.      The Answering Defendants denies the allegations contained in paragraph 11 of

         the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

         Answering Defendants. The Answering Defendants denies information sufficient

         to form a belief as to the balance of the allegations contained in this paragraph.

12.      The Answering Defendants denies information sufficient to form a belief as to

         the allegations contained in paragraph 12 of the Amended Complaint.
13.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 13 of the Amended Complaint.

14.   The Answering Defendants denies the allegations contained in paragraph 14 of

      the Amended Complaint except admit that Zilberman resides in and is a citizen

      of New York and is licensed to practice chiropractic in New York.

15.   The Answering Defendants denies the allegations contained in paragraph 15 of

      the Amended Complaint except admit that Yan Z is a New York professional

      corporation with its principal place of business in New York.

16.   The Answering Defendants denies the allegations contained in paragraph 16 of

      the Amended Complaint except admit that Maz is a New York professional

      corporation with its principal place of business in New York.

17.   The Answering Defendants denies the allegations contained in paragraph 17 of

      the Amended Complaint except admit that Sanford is a New York professional

      corporation with its principal place of business in New York.

18.   The Answering Defendants denies the allegations contained in paragraph 18 of

      the Amended Complaint except admit that Dos Manos is a New York

      professional corporation with its principal place of business in New York.

19.   The Answering Defendants denies the allegations contained in paragraph 19 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

20.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 20 of the Amended Complaint.
21.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 21 of the Amended Complaint.

22.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 22 of the Amended Complaint.

23.   The Answering Defendants deny information sufficient to form a belief as to the

      allegations contained in paragraph 23 of the Amended Complaint.

24.   Denies the allegations contained in paragraph 24 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

25.   Denies the allegations contained in paragraph 25 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

26.   Denies the allegations contained in paragraph 26 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

27.   Denies the allegations contained in paragraph 27 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

28.   Denies the allegations contained in paragraph 28 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

29.   Deny the allegations contained in paragraph 29 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

30.   Deny the allegations contained in paragraph 30 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

31.   Deny the allegations contained in paragraph 31 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.
32.   Deny the allegations contained in paragraph 32 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

33.   Deny the allegations contained in paragraph 33 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

34.   Deny the allegations contained in paragraph 34 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

35.   Deny the allegations contained in paragraph 35 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

36.   Deny the allegations contained in paragraph 36 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

37.   Deny the allegations contained in paragraph 37 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

38.   Deny the allegations contained in paragraph 38 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

39.   Deny the allegations contained in paragraph 39 of the Amended Complaint as

      legal conclusions to which no responsive pleading is required.

40.   The Answering Defendants denies the allegations contained in paragraph 40 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

41.   The Answering Defendants denies the allegations contained in paragraph 41 of

      the Amended Complaint.
42.   The Answering Defendants denies the allegations contained in paragraph 42 of

      the Amended Complaint.

43.   The Answering Defendants denies the allegations contained in paragraph 43 of

      the Amended Complaint.

44.   The Answering Defendants denies the allegations contained in paragraph 44 of

      the Amended Complaint.

45.   The Answering Defendants denies the allegations contained in paragraph 45 of

      the Amended Complaint.

46.   The Answering Defendants denies the allegations contained in paragraph 46 of

      the Amended Complaint.

47.   The Answering Defendants denies the allegations contained in paragraph 47 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

48.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 48 of the Amended Complaint.

49.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 49 of the Amended Complaint.

50.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 50 of the Amended Complaint.

51.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 51 of the Amended Complaint.
52.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 52 of the Amended Complaint.

53.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 53 of the Amended Complaint.

54.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 54 of the Amended Complaint.

55.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 55 of the Amended Complaint.

56.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 56 of the Amended Complaint.

57.   The Answering Defendants denies the allegations contained in paragraph 57 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

58.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 58 of the Amended Complaint.

59.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 59 of the Amended Complaint.

60.   The Answering Defendants denies the allegations contained in paragraph 60 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.
61.   The Answering Defendants denies the allegations contained in paragraph 61 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

62.   The Answering Defendants denies the allegations contained in paragraph 62 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

63.   The Answering Defendants denies the allegations contained in paragraph 63 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

64.   The Answering Defendants denies the allegations contained in paragraph 64 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

65.   The Answering Defendants denies the allegations contained in paragraph 65 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

66.   The Answering Defendants denies the allegations contained in paragraph 66 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the
      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

67.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 67 of the Amended Complaint.

68.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 68 of the Amended Complaint.

69.   The Answering Defendants denies the allegations contained in paragraph 69 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

70.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 70 of the Amended Complaint.

71.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 71 of the Amended Complaint.

72.   The Answering Defendants denies the allegations contained in paragraph 72 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

73.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 73 of the Amended Complaint.

74.   The Answering Defendants denies the allegations contained in paragraph 74 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the
      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

75.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 75 of the Amended Complaint.

76.   The Answering Defendants denies the allegations contained in paragraph 76 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

77.   The Answering Defendants denies the allegations contained in paragraph 77 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

78.   The Answering Defendants denies the allegations contained in paragraph 78 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

79.   The Answering Defendants denies the allegations contained in paragraph 79 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

80.   The Answering Defendants denies the allegations contained in paragraph 80 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the
      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

81.   The Answering Defendants deny the allegations contained in paragraph 81 of

      the Amended Complaint.

82.   The Answering Defendants denies the allegations contained in paragraph 82 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

83.   The Answering Defendants denies information sufficient to form a belief as to

      the allegations contained in paragraph 83 of the Amended Complaint.

84.   The Answering Defendants denies the allegations contained in paragraph 84 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

85.   The Answering Defendants deny the allegations contained in paragraph 85 of

      the Amended Complaint.

86.   The Answering Defendants deny the allegations contained in paragraph 86 of

      the Amended Complaint.

87.   The Answering Defendants denies the allegations contained in paragraph 87 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.
88.   The Answering Defendants denies the allegations contained in paragraph 88 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

89.   The Answering Defendants denies the allegations contained in paragraph 89 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

90.   The Answering Defendants denies the allegations contained in paragraph 90 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

91.   The Answering Defendants deny the allegations contained in paragraph 91 of

      the Amended Complaint.

92.   The Answering Defendants deny the allegations contained in paragraph 92 of

      the Amended Complaint.

93.   The Answering Defendants denies the allegations contained in paragraph 93 of

      the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

      Answering Defendants. The Answering Defendants denies information sufficient

      to form a belief as to the balance of the allegations contained in this paragraph.

94.   The Answering Defendants deny the allegations contained in paragraph 94 of

      the Amended Complaint.
95.    The Answering Defendants deny the allegations contained in paragraph 95 of

       the Amended Complaint.

96.    The Answering Defendants deny the allegations contained in paragraph 96 of

       the Amended Complaint.

97.    The Answering Defendants deny the allegations contained in paragraph 97 of

       the Amended Complaint.

98.    The Answering Defendants deny the allegations contained in paragraph 98 of

       the Amended Complaint.

99.    Denies the allegations contained in paragraph 99 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

100.   Denies the allegations contained in paragraph 100 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

101.   The Answering Defendants deny the allegations contained in paragraph 101 of

       the Amended Complaint.

102.   The Answering Defendants deny the allegations contained in paragraph 102 of

       the Amended Complaint.

103.   The Answering Defendants deny the allegations contained in paragraph 103 of

       the Amended Complaint.

104.   The Answering Defendants deny the allegations contained in paragraph 104 of

       the Amended Complaint.

105.   The Answering Defendants deny the allegations contained in paragraph 105 of

       the Amended Complaint.
106.   The Answering Defendants deny the allegations contained in paragraph 106 of

       the Amended Complaint.

107.   The Answering Defendants deny the allegations contained in paragraph 107 of

       the Amended Complaint.

108.   Denies the allegations contained in paragraph 108 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

109.   The Answering Defendants deny the allegations contained in paragraph 109 of

       the Amended Complaint.

110.   The Answering Defendants deny the allegations contained in paragraph 110 of

       the Amended Complaint.

111.   The Answering Defendants deny the allegations contained in paragraph 111 of

       the Amended Complaint.

112.   Denies the allegations contained in paragraph 112 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

113.   The Answering Defendants deny the allegations contained in paragraph 113 of

       the Amended Complaint.

114.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 114 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

115.   The Answering Defendants deny the allegations contained in paragraph 115 of

       the Amended Complaint.
116.   The Answering Defendants deny the allegations contained in paragraph 116 of

       the Amended Complaint.

117.   The Answering Defendants deny the allegations contained in paragraph 117 of

       the Amended Complaint.

118.   The Answering Defendants deny the allegations contained in paragraph 118 of

       the Amended Complaint.

119.   The Answering Defendants deny the allegations contained in paragraph 119 of

       the Amended Complaint.

120.   The Answering Defendants deny the allegations contained in paragraph 120 of

       the Amended Complaint.

121.   The Answering Defendants deny the allegations contained in paragraph 121 of

       the Amended Complaint.

122.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 122 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

123.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 123 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

124.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 124 of the Plaintiffs’ Amended Complaint as the allegations
       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

125.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 125 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

126.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 126 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

127.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 127 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

128.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 128 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

129.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 129 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.
130.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 130 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

131.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 131 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

132.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 132 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

133.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 133 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

134.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 134 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

135.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 135 of the Plaintiffs’ Amended Complaint as the allegations
       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

136.   The Answering Defendants deny the allegations contained in paragraph 136 of

       the Amended Complaint.

137.   The Answering Defendants deny the allegations contained in paragraph 137 of

       the Amended Complaint.

138.   The Answering Defendants deny the allegations contained in paragraph 138 of

       the Amended Complaint.

139.   The Answering Defendants deny the allegations contained in paragraph 139 of

       the Amended Complaint.

140.   The Answering Defendants deny the allegations contained in paragraph 140 of

       the Amended Complaint.

141.   The Answering Defendants deny the allegations contained in paragraph 141 of

       the Amended Complaint.

142.   The Answering Defendants deny the allegations contained in paragraph 142 of

       the Amended Complaint.

143.   The Answering Defendants deny the allegations contained in paragraph 143 of

       the Amended Complaint.

144.   The Answering Defendants deny the allegations contained in paragraph 144 of

       the Amended Complaint.

145.   The Answering Defendants deny the allegations contained in paragraph 145 of

       the Amended Complaint.
146.   The Answering Defendants deny the allegations contained in paragraph 146 of

       the Amended Complaint.

147.   The Answering Defendants deny the allegations contained in paragraph 147 of

       the Amended Complaint.

148.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 148 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

149.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 149 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

150.   The Answering Defendants deny the allegations contained in paragraph 150 of

       the Amended Complaint.

151.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 151 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

152.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 152 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.
153.   The Answering Defendants deny the allegations contained in paragraph 153 of

       the Amended Complaint.

154.   The Answering Defendants deny the allegations contained in paragraph 154 of

       the Amended Complaint.

155.   The Answering Defendants deny the allegations contained in paragraph 155 of

       the Amended Complaint.

156.   The Answering Defendants deny the allegations contained in paragraph 156 of

       the Amended Complaint.

157.   The Answering Defendants deny the allegations contained in paragraph 157 of

       the Amended Complaint.

158.   The Answering Defendants deny the allegations contained in paragraph 158 of

       the Amended Complaint.

159.   The Answering Defendants deny the allegations contained in paragraph 159 of

       the Amended Complaint.

160.   The Answering Defendants deny the allegations contained in paragraph 160 of

       the Amended Complaint.

161.   The Answering Defendants deny the allegations contained in paragraph 161 of

       the Amended Complaint.

162.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 162 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.
163.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 163 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

164.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 164 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

165.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 165 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

166.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 166 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

167.   The Answering Defendants deny the allegations contained in paragraph 167 of

       the Amended Complaint.

168.   The Answering Defendants deny the allegations contained in paragraph 168 of

       the Amended Complaint.

169.   The Answering Defendants deny the allegations contained in paragraph 169 of

       the Amended Complaint.
170.   The Answering Defendants deny the allegations contained in paragraph 170 of

       the Amended Complaint.

171.   The Answering Defendants deny the allegations contained in paragraph 171 of

       the Amended Complaint.

172.   The Answering Defendants deny the allegations contained in paragraph 172 of

       the Amended Complaint.

173.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 173 of the Amended Complaint.

174.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 174 of the Amended Complaint.

175.   The Answering Defendants deny the allegations contained in paragraph 175 of

       the Amended Complaint.

176.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 176 of the Amended Complaint.

177.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 177 of the Amended Complaint.

178.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 178 of the Amended Complaint.

179.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 179 of the Amended Complaint.

180.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 180 of the Amended Complaint.
181.   The Answering Defendants deny the allegations contained in paragraph 181 of

       the Amended Complaint.

182.   The Answering Defendants deny the allegations contained in paragraph 182 of

       the Amended Complaint.

183.   The Answering Defendants deny the allegations contained in paragraph 183 of

       the Amended Complaint.

184.   The Answering Defendants deny the allegations contained in paragraph 184 of

       the Amended Complaint.

185.   The Answering Defendants deny the allegations contained in paragraph 185 of

       the Amended Complaint.

186.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 186 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

187.   The Answering Defendants neither admits nor denies the allegations contained

       in paragraph 187 of the Plaintiffs’ Amended Complaint as the allegations

       purport to expound and interpret medical, scientific and/or clinical information

       and guidelines.

188.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 188 of the Amended Complaint.

189.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 189 of the Amended Complaint.
190.   Denies the allegations contained in paragraph 190 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

191.   The Answering Defendants deny the allegations contained in paragraph 191 of

       the Amended Complaint.

192.   The Answering Defendants deny the allegations contained in paragraph 192 of

       the Amended Complaint.

193.   The Answering Defendants deny the allegations contained in paragraph 193 of

       the Amended Complaint.

194.   The Answering Defendants deny the allegations contained in paragraph 194 of

       the Amended Complaint.

195.   The Answering Defendants deny the allegations contained in paragraph 195 of

       the Amended Complaint.

196.   The Answering Defendants deny the allegations contained in paragraph 196 of

       the Amended Complaint.

197.   The Answering Defendants deny the allegations contained in paragraph 197 of

       the Amended Complaint.

198.   The Answering Defendants deny the allegations contained in paragraph 198 of

       the Amended Complaint.

199.   The Answering Defendants deny the allegations contained in paragraph 199 of

       the Amended Complaint.

200.   The Answering Defendants deny the allegations contained in paragraph 200 of

       the Amended Complaint.
201.   Denies the allegations contained in paragraph 201 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

202.   Denies the allegations contained in paragraph 202 of the Amended Complaint as

       legal conclusions to which no responsive pleading is required.

203.   The Answering Defendants deny the allegations contained in paragraph 203 of

       the Amended Complaint.

204.   The Answering Defendants deny the allegations contained in paragraph 204 of

       the Amended Complaint.

205.   The Answering Defendants deny the allegations contained in paragraph 205 of

       the Amended Complaint.

206.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 206 of the Amended Complaint.

207.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 207 of the Amended Complaint.

208.   The Answering Defendants deny the allegations contained in paragraph 208 of

       the Amended Complaint.

209.   The Answering Defendants deny the allegations contained in paragraph 209 of

       the Amended Complaint.

210.   The Answering Defendants deny the allegations contained in paragraph 210 of

       the Amended Complaint.

211.   The Answering Defendants deny the allegations contained in paragraph 211 of

       the Amended Complaint.
212.   The Answering Defendants deny the allegations contained in paragraph 212 of

       the Amended Complaint.

213.   The Answering Defendants deny the allegations contained in paragraph 213 of

       the Amended Complaint.

214.   The Answering Defendants deny the allegations contained in paragraph 214 of

       the Amended Complaint.

215.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 215 of the Amended Complaint.

216.   The Answering Defendants deny the allegations contained in paragraph 216 of

       the Amended Complaint.

217.   The Answering Defendants deny the allegations contained in paragraph 217 of

       the Amended Complaint.

218.   The Answering Defendants deny the allegations contained in paragraph 218 of

       the Amended Complaint.

219.   The Answering Defendants deny the allegations contained in paragraph 219 of

       the Amended Complaint.

220.   The Answering Defendants deny the allegations contained in paragraph 220 of

       the Amended Complaint.

221.   The Answering Defendants deny the allegations contained in paragraph 221 of

       the Amended Complaint.

222.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 222 of the Amended Complaint.
223.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 223 of the Amended Complaint.

224.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 224 of the Amended Complaint.

225.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 225 of the Amended Complaint.

226.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 226 of the Amended Complaint.

227.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

228.   The Answering Defendants deny the allegations contained in paragraph 228 of

       the Amended Complaint.

229.   The Answering Defendants deny the allegations contained in paragraph 229 of

       the Amended Complaint.

230.   The Answering Defendants deny the allegations contained in paragraph 230 of

       the Amended Complaint.

231.   The Answering Defendants deny the allegations contained in paragraph 231 of

       the Amended Complaint.

232.   The Answering Defendants deny the allegations contained in paragraph 232 of

       the Amended Complaint.

233.   The Answering Defendants deny the allegations contained in paragraph 233 of

       the Amended Complaint.
234.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

235.   The Answering Defendants deny the allegations contained in paragraph 235 of

       the Amended Complaint.

236.   The Answering Defendants deny the allegations contained in paragraph 236 of

       the Amended Complaint.

237.   The Answering Defendants deny the allegations contained in paragraph 237 of

       the Amended Complaint.

238.   The Answering Defendants deny the allegations contained in paragraph 238 of

       the Amended Complaint.

239.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 239 of the Amended Complaint.

240.   The Answering Defendants deny the allegations contained in paragraph 240 of

       the Amended Complaint.

241.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

242.   The Answering Defendants deny the allegations contained in paragraph 242 of

       the Amended Complaint.

243.   The Answering Defendants denies the allegations contained in paragraph 243 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.
244.   The Answering Defendants denies the allegations contained in paragraph 244 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

245.   The Answering Defendants denies the allegations contained in paragraph 245 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

246.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 246 of the Amended Complaint.

247.   The Answering Defendants deny the allegations contained in paragraph 247 of

       the Amended Complaint.

248.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

249.   The Answering Defendants deny the allegations contained in paragraph 249 of

       the Amended Complaint.

250.   The Answering Defendants deny the allegations contained in paragraph 250 of

       the Amended Complaint.

251.   The Answering Defendants deny the allegations contained in paragraph 251 of

       the Amended Complaint.

252.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 252 of the Amended Complaint.
253.   The Answering Defendants deny the allegations contained in paragraph 253 of

       the Amended Complaint.

254.   The Answering Defendants deny the allegations contained in paragraph 254 of

       the Amended Complaint.

255.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

256.   The Answering Defendants deny the allegations contained in paragraph 256 of

       the Amended Complaint.

257.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 257 of the Amended Complaint.

258.   The Answering Defendants deny the allegations contained in paragraph 258 of

       the Amended Complaint.

259.   The Answering Defendants deny the allegations contained in paragraph 259 of

       the Amended Complaint.

260.   The Answering Defendants deny the allegations contained in paragraph 260 of

       the Amended Complaint.

261.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

262.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 262 of the Amended Complaint.

263.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 263 of the Amended Complaint.
264.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 264 of the Amended Complaint.

265.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 265 of the Amended Complaint.

266.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 266 of the Amended Complaint.

267.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 267 of the Amended Complaint.

268.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 268 of the Amended Complaint.

269.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

270.   The Answering Defendants deny the allegations contained in paragraph 270 of

       the Amended Complaint.

271.   The Answering Defendants deny the allegations contained in paragraph 271 of

       the Amended Complaint.

272.   The Answering Defendants deny the allegations contained in paragraph 272 of

       the Amended Complaint.

273.   The Answering Defendants deny the allegations contained in paragraph 273 of

       the Amended Complaint.

274.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 274 of the Amended Complaint.
275.   The Answering Defendants deny the allegations contained in paragraph 275 of

       the Amended Complaint.

276.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

277.   The Answering Defendants deny the allegations contained in paragraph 277 of

       the Amended Complaint.

278.   The Answering Defendants denies the allegations contained in paragraph 278 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

279.   The Answering Defendants denies the allegations contained in paragraph 279 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

280.   The Answering Defendants denies the allegations contained in paragraph 280 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

281.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 281 of the Amended Complaint.

282.   The Answering Defendants deny the allegations contained in paragraph 282 of

       the Amended Complaint.
283.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

284.   The Answering Defendants deny the allegations contained in paragraph 284 of

       the Amended Complaint.

285.   The Answering Defendants deny the allegations contained in paragraph 285 of

       the Amended Complaint.

286.   The Answering Defendants deny the allegations contained in paragraph 286 of

       the Amended Complaint.

287.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 287 of the Amended Complaint.

288.   The Answering Defendants deny the allegations contained in paragraph 288 of

       the Amended Complaint.

289.   The Answering Defendants deny the allegations contained in paragraph 289 of

       the Amended Complaint.

290.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

291.   The Answering Defendants deny the allegations contained in paragraph 291 of

       the Amended Complaint.

292.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 292 of the Amended Complaint.

293.   The Answering Defendants deny the allegations contained in paragraph 293 of

       the Amended Complaint.
294.   The Answering Defendants deny the allegations contained in paragraph 294 of

       the Amended Complaint.

295.   The Answering Defendants deny the allegations contained in paragraph 295 of

       the Amended Complaint.

296.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

297.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 297 of the Amended Complaint.

298.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 298 of the Amended Complaint.

299.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 299 of the Amended Complaint.

300.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 300 of the Amended Complaint.

301.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 301 of the Amended Complaint.

302.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 302 of the Amended Complaint.

303.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 303 of the Amended Complaint.

304.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.
305.   The Answering Defendants deny the allegations contained in paragraph 305 of

       the Amended Complaint.

306.   The Answering Defendants deny the allegations contained in paragraph 306 of

       the Amended Complaint.

307.   The Answering Defendants deny the allegations contained in paragraph 307 of

       the Amended Complaint.

308.   The Answering Defendants deny the allegations contained in paragraph 308 of

       the Amended Complaint.

309.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 309 of the Amended Complaint.

310.   The Answering Defendants deny the allegations contained in paragraph 310 of

       the Amended Complaint.

311.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

312.   The Answering Defendants deny the allegations contained in paragraph 312 of

       the Amended Complaint.

313.   The Answering Defendants denies the allegations contained in paragraph 313 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

314.   The Answering Defendants denies the allegations contained in paragraph 314 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the
       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

315.   The Answering Defendants denies the allegations contained in paragraph 315 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

316.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 316 of the Amended Complaint.

317.   The Answering Defendants deny the allegations contained in paragraph 317 of

       the Amended Complaint.

318.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

319.   The Answering Defendants deny the allegations contained in paragraph 319 of

       the Amended Complaint.

320.   The Answering Defendants deny the allegations contained in paragraph 320 of

       the Amended Complaint.

321.   The Answering Defendants deny the allegations contained in paragraph 321 of

       the Amended Complaint.

322.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 322 of the Amended Complaint.

323.   The Answering Defendants deny the allegations contained in paragraph 323 of

       the Amended Complaint.
324.   The Answering Defendants deny the allegations contained in paragraph 324 of

       the Amended Complaint.

325.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

326.   The Answering Defendants deny the allegations contained in paragraph 326 of

       the Amended Complaint.

327.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 327 of the Amended Complaint.

328.   The Answering Defendants deny the allegations contained in paragraph 328 of

       the Amended Complaint.

329.   The Answering Defendants deny the allegations contained in paragraph 329 of

       the Amended Complaint.

330.   The Answering Defendants deny the allegations contained in paragraph 330 of

       the Amended Complaint.

331.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

332.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 332 of the Amended Complaint.

333.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 333 of the Amended Complaint.

334.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 334 of the Amended Complaint.
335.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 335 of the Amended Complaint.

336.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 336 of the Amended Complaint.

337.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 337 of the Amended Complaint.

338.   The Answering Defendants deny the allegations contained in paragraph 338 of

       the Amended Complaint.

339.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

340.   The Answering Defendants deny the allegations contained in paragraph 340 of

       the Amended Complaint.

341.   The Answering Defendants deny the allegations contained in paragraph 341 of

       the Amended Complaint.

342.   The Answering Defendants deny the allegations contained in paragraph 342 of

       the Amended Complaint.

343.   The Answering Defendants deny the allegations contained in paragraph 343 of

       the Amended Complaint.

344.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 344 of the Amended Complaint.

345.   The Answering Defendants deny the allegations contained in paragraph 345 of

       the Amended Complaint.
346.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

347.   The Answering Defendants deny the allegations contained in paragraph 347 of

       the Amended Complaint.

348.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 348 of the Amended Complaint.

349.   The Answering Defendants denies the allegations contained in paragraph 349 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

350.   The Answering Defendants denies the allegations contained in paragraph 350 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

351.   The Answering Defendants denies the allegations contained in paragraph 351 of

       the Plaintiffs’ Amended Complaint insofar as they relate or refer to the

       Answering Defendants. The Answering Defendants denies information sufficient

       to form a belief as to the balance of the allegations contained in this paragraph.

352.   The Answering Defendants deny the allegations contained in paragraph 352 of

       the Amended Complaint.

353.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.
354.   The Answering Defendants deny the allegations contained in paragraph 354 of

       the Amended Complaint.

355.   The Answering Defendants deny the allegations contained in paragraph 355 of

       the Amended Complaint.

356.   The Answering Defendants deny the allegations contained in paragraph 356 of

       the Amended Complaint.

357.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 357 of the Amended Complaint.

358.   The Answering Defendants deny the allegations contained in paragraph 358 of

       the Amended Complaint.

359.   The Answering Defendants deny the allegations contained in paragraph 359 of

       the Amended Complaint.

360.   The Answering Defendants incorporate, as though fully set forth herein, each

       and every answer set forth in the foregoing paragraphs.

361.   The Answering Defendants deny the allegations contained in paragraph 361 of

       the Amended Complaint.

362.   The Answering Defendants deny information sufficient to form a belief as to the

       allegations contained in paragraph 362 of the Amended Complaint.

363.   The Answering Defendants deny the allegations contained in paragraph 363 of

       the Amended Complaint.

364.   The Answering Defendants deny the allegations contained in paragraph 364 of

       the Amended Complaint.
  365.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 365 of the Amended Complaint.

  366.   The Answering Defendants incorporate, as though fully set forth herein, each

         and every answer set forth in the foregoing paragraphs.

  367.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 367 of the Amended Complaint.

  368.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 368 of the Amended Complaint.

  369.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 369 of the Amended Complaint.

  370.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 370 of the Amended Complaint.

  371.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 371 of the Amended Complaint.

  372.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 372 of the Amended Complaint.

  373.   The Answering Defendants deny information sufficient to form a belief as to the

         allegations contained in paragraph 373 of the Amended Complaint.

  374.   The Answering Defendant neither admits nor denies the statement in paragraph

         374 of the complaint as it is a jury demand.

                            FIRST AFFIRMATIVE DEFENSE

The Plaintiffs’ Amended Complaint fails to state a claim upon which relief may be granted.

                           SECOND AFFIRMATIVE DEFENSE
      The Plaintiffs’ Amended Complaint is barred by the Statute of Frauds.

                         THIRD AFFIRMATIVE DEFENSE

    The Plaintiffs’ Amended Complaint is barred by the Statute of Limitations.

                        FOURTH AFFIRMATIVE DEFENSE

      The Plaintiffs’ Amended Complaint is barred by the Statute of Repose.

                         FIFTH AFFIRMATIVE DEFENSE

      The Plaintiffs’ Amended Complaint is barred by the doctrine of laches.

                         SIXTH AFFIRMATIVE DEFENSE

  The Plaintiffs’ Amended Complaint is barred by the doctrine of unclean hands.

                       SEVENTH AFFIRMATIVE DEFENSE

The Plaintiffs’ Amended Complaint is barred by the doctrine of equitable estoppel.

                        EIGHTH AFFIRMATIVE DEFENSE

             The Plaintiffs are barred by the doctrine of res judicata.

                         NINTH AFFIRMATIVE DEFENSE

          The Plaintiffs are barred by the doctrine of collateral estoppel.

                        TENTH AFFIRMATIVE DEFENSE

           The Plaintiffs are barred by the doctrine of claim preclusion.

                      ELEVENTH AFFIRMATIVE DEFENSE

           The Plaintiffs are barred by the doctrine of issue preclusion.

                       TWELFTH AFFIRMATIVE DEFENSE

            The Plaintiffs are barred from recovery for lack of privity.

                     THIRTEENTH AFFIRMATIVE DEFENSE

 The Plaintiffs are barred from recovery as they have failed to satisfy a necessary
                             jurisdictional prerequisite.

                    FOURTEENTH AFFIRMATIVE DEFENSE
            The Plaintiffs are barred from recovery by the doctrine of waiver.

                          FIFTEENTH AFFIRMATIVE DEFENSE

     The Plaintiffs are barred from recovery by the doctrine of offer and compromise.

                          SIXTEENTH AFFIRMATIVE DEFENSE

 The Plaintiffs are barred from recovery as they have failed to comply with the rules and
     regulations of the State of New York pertaining to no-fault insurance coverage.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

  The Plaintiffs are barred from recovery as any damages suffered have been recouped
                                   through subrogation.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

The Plaintiffs are barred from recovery as any damages suffered have been passed through
    to insureds through the adjustment of insurance rates as reported to the New York
                                  Insurance Department.

                         NINETEENTH AFFIRMATIVE DEFENSE

The Plaintiffs cannot seek a Declaratory Judgment against the professional corporation as
there is existing arbitration and litigation. The professional corporation’s rights to choose
 forum under the NY No-fault Rules and Regulation cannot be abrogated by the Plaintiff
                                    instituting this action.

                       AS AND FOR A FIRST CROSS-CLAIM
   (Against Co-Defendant Yakov Kruglyak for Contribution and Indemnification)


   375.   To the extent that the Court or jury finds that there has been any violation of

          Civil Rico pursuant to 18 U.S.C. § 1962(c) and 18 U.S.C. 1962 (d); or common law

          fraud, and if it is found that the Answering Defendants are liable to the Plaintiffs,

          Answering Defendants are entitled to common law indemnification and

          contribution from Defendant Yakov Kruglyak.
               ANSWERING DEFENDANTS DEMAND A TRIAL BY JURY


Dated: September 10, 2021                   The Answering Defendants,
       Garden City, New York                YAKOV ZILBERMAN, D.C.
                                            YAN Z. CHIROPRACTIC, P.C.
                                            MAZ CHIROPRACTIC, P.C.
                                            SANFORD CHIROPRACTIC, P.C.
                                            DOS MANOS CHIROPRACTIC, P.C.
                                            By their attorneys,
                                            /s/Matthew J. Conroy
                                            Matthew J. Conroy, Esq.
                                            SCHWARTZ, CONROY & HACK, PC
                                            666 Old Country Road, 9th Floor
                                            Garden City, NY 11530
                               CERTIFICATE OF SERVICE

     I hereby certify that on the 9th day of September 2021, Defendants served their
Answer upon all counsel of record via the Court’s Electronic Filing System.




                                               By:    /s/ Matthew J. Conroy
                                                      Schwartz, Conroy & Hack, PC
                                                      Counsel for Defendants
                                                      YAKOV ZILBERMAN, D.C.
                                                      YAN Z. CHIROPRACTIC, P.C.
                                                      MAZ CHIROPRACTIC, P.C.
                                                      SANFORD CHIROPRACTIC, P.C.
                                                      DOS MANOS CHIROPRACTIC, P.C.
                                                      666 Old Country Road, 9th Floor
                                                      Garden City, New York 11530
                                                      516-745-1122 – telephone
                                                      516-745-0844 – fax
                                                      mjc@schlawpc.com
